I dissent. It is, of course, well established that one who pays taxes upon property, to which he claims title in good faith, may invoke an equitable lien against the property. But, from a reference to Brownstin v. Brelle, 193 Wn. 553,76 P.2d 613, it is apparent that the facts do not bring plaintiff within the protection of the rule. In that action, plaintiff claimed title by adverse possession and payment of taxes for seven years. In other words he paid the taxes in the establishment of title rather than in protection of it.